United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1416
Issued: December 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 13, 2017 appellant filed a timely appeal from an April 28, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found that appellant received an
overpayment of compensation in the amount of $1,055.48 for the period of October 3 through
15, 2016; and (2) whether appellant was at fault in the creation of the $1,055.48 overpayment
and, therefore, ineligible for waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 6, 2015 appellant, then a 52-year-old motor vehicle operator (MVO) driver,
filed a traumatic injury claim (Form CA-1) alleging that on that date he sustained right leg, neck,
and back injuries when his vehicle was rear ended by another vehicle. By decision dated
April 22, 2015, OWCP accepted the claim for lumbar sprain and neck sprain. It later expanded
acceptance of the claim to include sprain of right shoulder and upper arm, right shoulder rotator
cuff tear, cervical disc disorder with myelopathy, right shoulder bicipital tendinitis, and right
shoulder impingement syndrome. Appellant stopped work and first sought medical treatment on
the date of injury. He received continuation of pay from March 7 through April 20, 2015.
Appellant filed claims for compensation (Form CA-7) for leave without pay (LWOP)
beginning April 21, 2015 and continuing. OWCP paid him compensation for temporary total
disability by direct deposit on the supplemental rolls as of April 21, 2015 and paid wage-loss
compensation and medical benefits on the periodic rolls as of June 28, 2016.2
In a September 16, 2016 medical report, Dr. Ryan M. Siwiec, appellant’s treating
physician, reported that appellant could return to full-duty work with no restrictions beginning
October 3, 2016.
In an October 18, 2016 CA-110 telephone memorandum, the employing establishment
notified OWCP that appellant had not returned to work and had been on sick leave since
October 3, 2016 because of his son’s medical condition. The employing establishment explained
that appellant had submitted paperwork under the Family and Medical Leave Act (FMLA). It
noted that he continued to remain off work under FMLA, had been getting paid sick leave for all
scheduled days since October 3, 2016, and that he knew that he was no longer entitled to receive
workers’ compensation.3
A payroll computer printout documented that appellant received wage-loss compensation
from September 18 through October 15, 2016.
By letter dated December 15, 2016, OWCP made a preliminary determination that
appellant received an overpayment of compensation in the amount of $1,055.48 from October 3
through 15, 2016 because he was paid by the employing establishment for sick leave while also
receiving FECA compensation for the same period. It noted that he received $1,055.48 in
compensation for total disability from October 3 through 15, 2016, which he was not entitled to
2

On April 25, 2015 appellant elected to receive his compensation benefits by direct deposit. By letter dated
May 27, 2015, OWCP advised appellant that his payment for wage-loss compensation had been approved for the
period April 21 through May 15, 2015. OWCP instructed, “If you return to work (or returned to work) during this
period, it is your responsibility to notify this office immediately. Any payment made by the Division of Federal
Employees’ Compensation (DFEC) during a period of work or leave will be considered an overpayment subject to
recovery.”
3

On November 9, 2016 OWCP notified appellant of a proposal to terminate his wage-loss compensation benefits
as the weight of the medical evidence established that he was no longer disabled from work as a result of the
March 6, 2015 work injury. It did not propose to terminate his medical benefits, which would remain open if
treatment was still needed for his accepted conditions.

2

as the employing establishment began paying him sick leave on October 3, 2016. OWCP further
found that he was at fault in creating the overpayment because he accepted payments that he
knew or reasonably should have known that he was not entitled to receive. A manual adjustment
form and Employment Standards Administration worksheet noted that appellant was on the
periodic rolls with a 28-day net compensation of $2,273.36 for the period September 18 through
October 15, 2016. However, appellant was only entitled to compensation from September 18
through October 2, 2016 in the net amount of $1,217.88. Taking the 28-day $2,273.36 net
compensation and subtracting from it the $1,217.88 he should have received during that period
resulted in a $1,055.48 overpayment for the 13 days of compensation paid from October 3
through 15, 2016. OWCP informed him of his review rights and instructed him to complete an
enclosed overpayment recovery questionnaire form (OWCP-20) and submit supporting
documentation.
On December 22, 2016 appellant submitted an overpayment action request contesting the
overpayment and finding of fault and requested that the district Office make a decision based on
review of the written evidence. He reported that he called his supervisor and requested sick
leave because his son was ill. Appellant argued that a case worker was going to handle the
situation so that he did not need to call the Department of Labor (DOL).
On January 8, 2017 appellant submitted an overpayment recovery questionnaire Form
OWCP-20). He listed monthly income of $3,483.00, monthly expenses of $3,786.00, and total
funds in the amount of $155,312.50. Appellant explained that he did not know that he was
overpaid because he went on sick leave on October 3, 2016 due to his son’s illness. He argued
that he did nothing wrong as he notified his supervisor who changed his status to sick leave.
Appellant stated that his son passed away from cancer on November 14, 2016 and he had
numerous medical bills to pay as a result of his son’s illness.
By decision dated April 28, 2017, OWCP finalized the preliminary determination finding
that appellant was overpaid in the amount of $1,055.48 from October 3 through 15, 2016 because
he received sick leave while also receiving disability compensation. It found that appellant was
at fault in the creation of the overpayment and thus, not entitled to waiver of recovery of the
overpayment. Recovery was directed by submitting a check for the full amount of the
overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.4
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.5 The Board has determined that if an employee receives sick leave from
4

5 U.S.C. § 8102.

5

Id. at § 8116(a).

3

the employing establishment at the same time he is being paid compensation, this will cause an
overpayment.6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $1,055.48 from October 3 through 15, 2016 because he received sick leave while also
receiving disability compensation.7
Appellant was not entitled to receive wage-loss compensation under FECA as he was
receiving sick leave from the employing establishment.8 The record establishes that appellant
began using and receiving sick leave from the employing establishment on October 3, 2016.
OWCP determined that appellant received an overpayment of compensation for the period
October 3 through 15, 2016 as he received sick leave from the employing establishment at the
same time he received wage-loss compensation under FECA. In its preliminary overpayment
determination, it explained that appellant received net compensation in the amount of $2,273.36
for the 28-day period from September 18 through October 15, 2016. However, appellant was
only entitled to compensation from September 18 through October 2, 2016 in the amount of
$1,217.88. Taking the difference of the 28-day $2,273.36 compensation received from the
$1,217.88 he should have received resulted in a $1,055.48 overpayment for the 13 days of
compensation paid from October 3 through 15, 2016.
As OWCP explained how the overpayment occurred, and provided this to appellant with
the preliminary notice of overpayment, there is no evidence that the overpayment did not occur
as found by OWCP.9 Appellant did not dispute the calculation or amount of the overpayment.
The Board finds that OWCP properly determined that appellant received an overpayment of
compensation in the amount of $1,055.48 from October 3 through 15, 2016.10
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA11 provides that an overpayment of compensation shall be
recovered by OWCP unless incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of FECA or would be against
equity and good conscience.12 Thus, OWCP may not waive the overpayment of compensation

6

E.V., Docket No. 10-1284 (issued February 3, 2011).

7

T.R., Docket No. 15-1374 (issued September 16, 2016).

8

Id.

9

T.B., Docket No. 15-1871 (issued January 13, 2016).

10

R.W., Docket No. 13-1108 (issued September 10, 2013).

11

5 U.S.C. § 8129(b).

12

Michael H. Wacks, 45 ECAB 791, 795 (1994).

4

unless appellant was without fault.13 Adjustment or recovery must, therefore, be made when an
incorrect payment has been made to an individual who is with fault.14
On the issue of fault, section 10.433 of OWCP’s regulations provides that an individual
will be found at fault if he or she has done any of the following:
“(1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; (2) failed to provide information which he or
she knew or should have known to be material; or (3) accepted a payment which
he or she knew or should have known was incorrect.”15
With respect to whether an individual is without fault, section 10.433(b) of OWCP’s
regulations provide that whether or not OWCP determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she is being overpaid.16
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault in the creation of the overpayment because he
accepted payments that he knew or reasonably should have known to be incorrect. The Board
finds, however, that OWCP failed to establish that, at the time appellant accepted the initial
payment of compensation, he knew or should have known the payments were incorrect.17
In cases where a claimant receives compensation through direct deposit, the Board has
held that OWCP must establish that at the time the claimant received the direct deposit in
question that he knew or should have known that the payment was incorrect.18 The Board has
held that an employee who receives payments from OWCP in the form of a direct deposit may
not be at fault for the first incorrect deposit into his account since the acceptance of the
overpayment, at the time of receipt of the direct deposit, lacks the requisite knowledge.19
Because fault is defined by what the claimant knew or reasonably should have known at the time
of acceptance, one of the consequences of electronic fund transfers is that the claimant lacks the
requisite knowledge at the time of the first incorrect payment.20 Whether or not OWCP
13

Norman F. Bligh, 41 ECAB 230 (1989).

14

Diana L. Booth, 52 ECAB 370, 373 (2001); William G. Norton, Jr., 45 ECAB 630, 639 (1994).

15

20 C.F.R. § 10.433(a).

16

Id. at § 10.433(b).

17

J.S., Docket No. 12-1707 (issued June 10, 2013).

18

See Claude T. Green, 42 ECAB 174, 278 (1990).

19

See Tammy Craven, 57 ECAB 589 (2006); see also George A. Hirsch, 47 ECAB 520 (1996).

20

Id.

5

determines that an individual is at fault with respect to the creation of an overpayment depends
on the circumstances surrounding the overpayment.21 It is inappropriate, however, to make a
finding that a claimant has accepted an overpayment via direct deposit until such time as a
reasonable person would have been aware that this overpayment had occurred. This awareness
could be established either through documentation such as a bank statement or notification from
OWCP or where a reasonable period of time has passed during which a claimant could have
reviewed independent confirmation of the incorrect payment.22
Herein, appellant received one payment electronically for the period September 18
through October 15, 2016. Although it was deposited into his account, OWCP has not shown
that he knew or reasonably should have known at the time of the deposit that the payment was
incorrect. It has not presented sufficient evidence to establish that appellant accepted a payment
which he knew or reasonably should have known to be incorrect.23 Appellant had no reason to
suspect at the time of the October 15, 2016 deposit that OWCP had issued an incorrect payment
since this was the first incorrect payment made. Thus, the Board finds that appellant was not at
fault in either creating or accepting the overpayment for the period October 3 through 15, 2016.24
A finding of no fault, however, does not mean that the claimant may keep the money,
only that OWCP must consider eligibility for waiver of recovery for this period of overpayment
and the case must be remanded for it to determine whether appellant is entitled to such a waiver
for this period. After such further development as OWCP may find necessary, it should issue an
appropriate decision on the issue of whether the recovery of the overpayment should be waived
for the relevant portion of the October 15, 2016 direct deposit.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $1,055.48 for the period October 3 through 15, 2016. The
Board further finds that OWCP improperly found him at fault in the creation of the overpayment.
The April 28, 2017 decision is set aside in part and remanded to OWCP regarding the issue of
waiver of recovery of the overpayment.

21

Id.; see also K.D., Docket No. 13-0451 (issued April 12, 2013).

22

See K.H., Docket No. 06-0191 (issued October 30, 2006).

23

See also C.K., Docket No. 12-0746 (issued May 1, 2012).

24

V.A., Docket No. 12-0637 (issued August 27, 2012).

6

ORDER
IT IS HEREBY ORDERED THAT the April 28, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further action consistent with this decision of the Board.
Issued: December 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

